PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/279,389
Filing Date: 28 Sep 2016
Appellant(s): Reid et al.



__________________
Rose Alyssa Keagy
(Reg. No.: 35,095) 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/25/2020 appealing from the Office action mailed 05/26/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Rejection of Claims 1-4 and 7 under 35 U.S.C. §103 over OpenFSI Specification (“OpenFSI,”) in view of the patent publication of Ngo et al. (“Ngo,” U.S. Pat. Pub. No. 2005/0251579) (Pages 17-25 of the Appeal Brief).
a. Claim 1 (Pages 17- 20 of the Appeal Brief).
Appellant argues that Either alone or in combination of OpenFSI and Ngo does not teach or suggest “a first command packet comprising a randomly generated first time offset designating a start of a time window in which the initiator expects to receive a response packet from the recipient, and a first response packet comprising a randomly generated second time offset designating a start of a time window in which the recipient expects to receive a next command packet from the initiator,” (Pages 17- 18 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of OpenFSI and Ngo does disclose the aforementioned limitation as the following:
(OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer; FSI Master [i.e. initiator], sending Command message = ABS_ADR (write data) [i.e. 1st command packet]);
 receiving by the initiator in response to the first command packet a first response packet from the recipient, the first response packet comprising [[a randomly]] generated second time offset designating a start of time window in which the recipient expects to receive a next command packet from the initiator (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer; FSI Master [i.e. initiator], receiving Response message = ACK from FSI slave [i.e. recipient]; Figure 4.2, e. [i.e. generated second time offset]; FSI Master [i.e. initiator], sending Command message ABS_ARD (read data) [i.e. a next command packet], wherein the first response packet is received during the time window designated by the randomly generated first time offset (OpenFSI: pages 10-12, 4.1, Command/Response Protocol section, Figure 4.2; 1. writing data interval [i.e. randomly generated 1st time offset]).
The Figure 4.2 of OpenFSI discloses FSI master [i.e. initiator], FSI slave [i.e. a recipient], Command message = ABS_ADR (write data) [i.e. 1st command packet], Response message = ACK (i.e. 1st response packet), “1. writing data” interval [i.e. randomly generated 1st time offset].
“1.writing data” sends a Command message [i.e. 1st command packet] from FSI master [i.e. initiator] to FSI slave [i.e. recipient], and “1. writing data” interval [i.e. randomly generated 1st time offset].


    PNG
    media_image2.png
    595
    633
    media_image2.png
    Greyscale

OpenFSI does suggest “the first response packet comprising a [[randomly]] generated second time offset designating a start of time window.” (OpenFSI: Figure 4.2.; e. [i.e. generated second time offset]) but does not explicitly disclose “a randomly generated second time offset designating a start of time window” while Ngo discloses method and system for mobile (Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated second time offset] within the specified time window).
It is clear that the combination of OpenFSI and Ngo as a whole does disclose the aforementioned limitations.
Appellant argues that “one of ordinary skill in the art would not combine a command/response protocol of a “point to point two-wire interface” used in distances below “4 meters” (pages 1 and 3 of OpenFSI) with a wireless network that communicates with the Motorola ReFLEX messaging protocol (paragraph 0032) using “a constellation of satellites 107” (paragraphs 0003, 0032; FIG. 1).” (Page 20 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ngo with the method and system of OpenFSI, wherein the first response packet comprising a randomly generated second time offset designating a start of time window to provide users with a means for ensuring a good distribution of responses during the Response Window (Ngo: par. 0090).




b. Claim 2 (Page 21 of the Appeal Brief).
Appellant argues that “Claim 2 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 1 are not taught or suggested by OpenFSI or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 2 further specifies a third randomly generated time offset designating a start of a time window in which the recipient expects to receive a next command packet from the initiator.” (Page 21 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination OpenFSI and Ngo discloses the method of claim 1. The combination of OpenFSI and Ngo further discloses comprising:
receiving by the initiator in response to the second command packet a second response packet from the recipient acknowledging receipt of the second command packet, the second response packet comprising a third randomly generated time offset designating a start of a time window in which the recipient expects to receive a next command packet from the initiator (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer; FSI Master [i.e. initiator], receiving Response message = ACK from FSI slave; FSI Master, sending Command message ABS_ARD (read data) [i.e. 2nd command packet]; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a third randomly generated time offset] within the specified time window).
It is clear that the combination of OpenFSI and Ngo as a whole does teach/suggest the aforementioned limitations.



Claim 3 (Page 22 of the Appeal Brief).
Appellant argues that “Claim 3 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 1 are not taught or suggested by OpenFSI or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 3 further specifies a randomly generated fifth time offset designating a start of a time window in which the initiator expects to receive a next command packet from the recipient.” (Page 22 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination OpenFSI and Ngo discloses the method of claim 1. The combination of OpenFSI and Ngo further discloses:
sending to the recipient by the initiator a final command packet of the plurality of sequential command packets, the final command packet comprising a randomly generated fifth time offset designating a start of a time window in which the initiator expects to receive a response packet from the recipient (OpenFSI: 4.2.8. Special Command:  fig 4.10. Special command TERM, pages 22-23; TERM, short terminate, is normal command which anticipates a response from the slave …; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated fifth time offset] within the specified time window).
It is clear that the combination of OpenFSI and Ngo as a whole does teach/suggest the aforementioned limitations.


d. Claim 4 (Page 23 of the Appeal Brief).
 (Page 23 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination OpenFSI and Ngo discloses the method of claim 1. The combination of OpenFSI and Ngo further discloses comprising:
receiving by the initiator a final response packet of the plurality of sequential response packets, the final response packet comprising a randomly generated seventh time offset designating a start of a time window in which the recipient expects to receive a command packet from the initiator (OpenFSI: 4.2.8. Special Command:  fig 4.10. Special command TERM, pages 22-23; TERM, short terminate, is normal command which anticipates a response from the slave …, fig. 4.3;  Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated seventh time offset] within the specified time window). 


    PNG
    media_image3.png
    453
    581
    media_image3.png
    Greyscale

It is clear that the combination of OpenFSI and Ngo as a whole does teach/suggest the aforementioned limitations.

e. Claim 7 (Pages 24-25 of the Appeal Brief).
Appellant argues that “Claim 7 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 1 are not taught or suggested by OpenFSI or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 7 further specifies that a predetermined variance around designated start times of time windows is used to compensate for variance between a time base of the initiator and a time base of the recipient.” (Pages 24-25 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of OpenFSI and Ngo further discloses wherein a predetermined variance around designated start times of time windows is used to compensate for variance (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.1. Send command and Wait for response; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time within the specified time window [i.e. equivalent to a predetermine variance [i.e. measure difference] around designated start time so that have enough time for roundtrip between initiator and recipient to ensure good distribution of response during the response window]).
It is clear that the combination of OpenFSI and Ngo as a whole does teach/suggest the aforementioned limitations.

B. Rejection of Claims 5-6 under 35 U.S.C. §103 over OpenFSI Specification (“OpenFSI,”) in view of the patent publication of Ngo et al. (“Ngo,” U.S. Pat. Pub. No. 2005/0251579) in view of the patent granted to Chen et al. (“Chen,” U.S. Pat. No. 7,330,702) (Pages 26-31 of the Appeal Brief).
a. Claim 5 (Pages 26-29 of the Appeal Brief).
Appellant argues that Claim 5 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 1 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 5 further specifies that the initiator is a primary processor comprised in a multi-layer printed circuit board (PCB) and the recipient is a secondary security processor comprised in the multi-layer PCB, wherein the primary processor is coupled to the second security processor via an interprocessor connection in an internal layer of the multi-layer PCB and command and response packets are sent and received via the inter-processor connection (Page 26 of the Appeal Brief).

The combination of OpenFSI and Ngo teaches all limitations of claim 1 as recited above. OpenFSI further teaches command and response packets are send and received via the inter-processor connection (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2.).
Chen discloses wherein the primary hardware processor wherein the secondary security hardware processor and the hardware primary processor are comprised in a multi-layer printed circuit board (PCB), wherein the primary hardware processor is coupled to the second security hardware processor via an inter-processor connection in an internal layer of the multi-layer PCB (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB):  Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56).
It is clear that the combination of OpenFSI, Ngo, and Chen as a whole does teach the aforementioned limitations.
Appellant argues that one of ordinary skill in the art would combine the teachings of OpenFSI, Ngo et al. and Chen et al. The Appellant submits that one of ordinary skill in the art would not combine a command/response protocol of a “point to point two-wire interface” used in distances below “4 meters” (pages 1 and 3 of OpenFSI) with a radio frequency system where each chip “is equipped with an integrated radio transmission circuit” using the RF Macro protocol (column 3 lines 3-16 of Chen et al.) and also with a wireless network that communicates with the Motorola ReFLEX messaging protocol (paragraph 0032) using “a constellation of satellites 107” (paragraphs 0003, 0032; FIG. 1 of Ngo et al.) (Pages 28-29 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Ngo with the method and system of openFSI, wherein the first response packet comprising a randomly generated second time offset designating a start of time window to provide users with a means for ensuring a good distribution of responses during the Response Window (Ngo: par. 0090).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to Chen with the method and system of openFSI, wherein the initiator is a primary processor comprised in a multi-layer printed circuit board (PCB) and the recipient is a secondary security processor comprised in the multi-layer PCB, wherein the primary processor is coupled to the second security processor via an inter-processor connection in an internal layer of the multi-layer PCB and command and (Chen: Col. 1, lines 25-30).
For the above reasons, Examiner believed that rejection was proper.
b. Claim 6 (Pages 29-31 of the Appeal Brief).
Appellant argues that Claim 6 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 1 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 6 further specifies that the initiator and the recipient communicate via a wireless interface (Page 29 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of OpenFSI and Ngo teaches all limitations of claim 1 as recited above.
Chen teaches wherein the primary hardware processor is coupled to the secondary security hardware processor via a wireless interface (Chen: fig. 2, Col. 3, lines 3-13; Chip A [i.e. a primary processor] and Chip B [i.e. a second security processor] as also shown to have antenna 214 and 224).
It is clear that the combination of OpenFSI, Ngo, and Chen as a whole does teach the aforementioned limitations.


C. Rejection of Claims 8-20 under 35 U.S.C. §103 over the patent granted to Chen et al. (“Chen,” U.S. Pat. No. 7,330,702) in view of the OpenFSI Specification (“OpenFSI,”) in view of the patent publication of Ngo et al. (“Ngo,” U.S. Pat. Pub. No. 2005/0251579) (Pages 31-66 of the Appeal Brief).
Claim 8 (Pages 31-37 of the Appeal Brief).
Appellant argues that independent Claim 8 positively recites a first command packet comprising a randomly generated first time offset designating a start of a time window in which the primary hardware processor expects to receive a response packet from the secondary security hardware processor, and a first response packet comprising a randomly generated second time offset designating a start of a time window in which the secondary security hardware processor expects to receive a next command packet from the primary hardware processor.  Claim 8 also positively recites that the first response packet is received during the time window designated by the randomly generated first time offset. These advantageously claimed features are not taught or suggested by OpenFSI or the patent publication of Ngo et al.; either alone or in combination (Pages 31-32 of the Appeal Brief); 
The Examiner respectfully disagrees with the Appellant as the following:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Chen and OpenFSI does disclose the aforementioned limitation as the following:
Chen discloses a secondary security hardware processor configured to store sensitive data (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56); and a primary hardware processor coupled to the secondary security hardware processor, wherein the primary hardware processor and the secondary security hardware processor are configured to (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56). 
OpenFSI discloses Specification Field Replaceable Unit Service Interface Workgroup Specification, wherein executing a random time window protocol to communicate sensitive data between an initiator and recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section [i.e. a random time window protocol], Figure 4.2),
  send a first command packet to a recipient, the first command packet comprising a randomly generated first time offset designating a start of a time window in which an initiator expects to receive a response packet from the recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer, 1. writing data interval [i.e., randomly generated 1st time offset]; FSI Master [i.e. initiator], receiving Response message = ACK from FSI slave [i.e. recipient]; FSI Master [i.e. initiator], sending Command message ABS_ARD (read data) [i.e. a next command packet]);
receive in response to the first command packet during the time window designated by the randomly generated first time offset a first response packet from the recipient, the first response packet the recipient expects to receive a next command packet from the initiator (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer; FSI Master, receiving Response message = ACK from FSI slave; FSI Master, sending Command message ABS_ARD (read data)).
The Figure 4.2 of OpenFSI discloses FSI master [i.e. initiator], FSI slave [i.e. a recipient], Command message = ABS_ADR (write data) [i.e. 1st command packet], Response message = ACK (i.e. 1st response packet), “1. writing data” interval [i.e. randomly generated 1st time offset].
 Note that a random starting time of “1.writing data” sends a Command message [i.e. 1st command packet] from FSI master [i.e. initiator] to FSI slave [i.e. recipient], and “1. writing data” interval [i.e. randomly generated 1st time offset].

    PNG
    media_image2.png
    595
    633
    media_image2.png
    Greyscale


Ngo discloses method and system for mobile telemetry device prioritized messaging, wherein a device can randomly select an offset time within the specified window (Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated second time offset] within the specified time window).
It is clear that the combination of Chen, OpenFSI, and Ngo as whole does teach the aforementioned limitations.
Appellant argues that Chen et al. does not teach the advantageously claimed invention because Chen et al. does not teach that the primary hardware processor receives in response to (Pages 31-32 of the Appeal Brief);  
The Examiner respectfully disagrees with the Appellant as the following:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination Chen, OpenFSI and Ngo does disclose the aforementioned limitations as the following:
Chen discloses a secondary security hardware processor configured to store sensitive data (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56); and a primary hardware processor coupled to the secondary security hardware processor, wherein the primary hardware processor and the secondary security hardware processor are configured to communicate sensitive data (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56). 
OpenFSI discloses Specification Field Replaceable Unit Service Interface Workgroup Specification, wherein executing a random time window protocol to communicate sensitive data OpenFSI: pages 10-12, 4.1 Command/Response Protocol section [i.e. a random time window protocol], Figure 4.2),
  send a first command packet to a recipient, the first command packet comprising a randomly generated first time offset designating a start of a time window in which an initiator expects to receive a response packet from the recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer, 1. writing data interval [i.e., randomly generated 1st time offset]; FSI Master [i.e. initiator], receiving Response message = ACK from FSI slave [i.e. recipient]; FSI Master [i.e. initiator], sending Command message ABS_ARD (read data) [i.e. a next command packet]);
Ngo discloses method and system for mobile telemetry device prioritized messaging, wherein a device can randomly select an offset time within the specified window (Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated second time offset] within the specified time window).
It is clear that the combination of Chen, OpenFSI, and Ngo as a whole does teach/suggest the aforementioned limitations.
Appellant argues that OpenFSI does not teach the advantageously claimed invention because OpenFSI does not teach a first command packet comprising a randomly generated first time offset designating a start of a time window in which the primary hardware processor expects to receive a response packet from the secondary security hardware processor, and a first response packet comprising a randomly generated second time offset designating a start of a time window in which the secondary security hardware processor expects to receive a next command packet from the primary hardware processor (see concession on page 15 of the Office Action) (Page 33 of the Appeal Brief);

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination Chen, OpenFSI and Ngo does disclose the aforementioned limitations as the following:
Chen discloses a secondary security hardware processor configured to store sensitive data (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56); and a primary hardware processor coupled to the secondary security hardware processor, wherein the primary hardware processor and the secondary security hardware processor are configured to communicate sensitive data (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56). 
OpenFSI discloses Specification Field Replaceable Unit Service Interface Workgroup Specification, wherein executing a random time window protocol to communicate sensitive data between an initiator and recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section [i.e. a random time window protocol], Figure 4.2),
  send a first command packet to a recipient, the first command packet comprising a randomly generated first time offset designating a start of a time window in which an initiator expects to receive a response packet from the recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer, 1. writing data interval [i.e., randomly generated 1st time offset]; FSI Master [i.e. initiator], receiving Response message = ACK from FSI slave [i.e. recipient]; FSI Master [i.e. initiator], sending Command message ABS_ARD (read data) [i.e. a next command packet]);
Ngo discloses method and system for mobile telemetry device prioritized messaging, wherein a device can randomly select an offset time within the specified window (Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated second time offset] within the specified time window).
It is clear that the combination of Chen, OpenFSI, and Ngo as a whole does teach/suggest the aforementioned limitations.
Appellant argues that Ngo et al. does not teach the advantageously claimed invention because Ngo et al. does not teach a first command packet comprising a randomly generated first time offset designating a start of a time window in which the primary hardware processor expects to receive a response packet from the secondary security hardware processor, and a first response packet comprising a randomly generated second time offset designating a start of a time window in which the secondary security hardware processor expects to receive a next command packet from the primary hardware processor (Page 34 of the Appeal Brief); 
The Examiner respectfully disagrees with the Appellant as the following:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination Chen, OpenFSI and Ngo does disclose the aforementioned limitations as the following:
(Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56); and a primary hardware processor coupled to the secondary security hardware processor, wherein the primary hardware processor and the secondary security hardware processor are configured to communicate sensitive data (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56). 
OpenFSI discloses Specification Field Replaceable Unit Service Interface Workgroup Specification, wherein executing a random time window protocol to communicate sensitive data between an initiator and recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section [i.e. a random time window protocol], Figure 4.2),
  send a first command packet to a recipient, the first command packet comprising a randomly generated first time offset designating a start of a time window in which an initiator expects to receive a response packet from the recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer, 1. writing data interval [i.e., randomly generated 1st time offset]; FSI Master [i.e. initiator], receiving Response message = ACK from FSI slave [i.e. recipient]; FSI Master [i.e. initiator], sending Command message ABS_ARD (read data) [i.e. a next command packet]);
Ngo discloses method and system for mobile telemetry device prioritized messaging, wherein a device can randomly select an offset time within the specified window (Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated second time offset] within the specified time window).

Appellant argues that OpenFSI doesn’t teach that the first response packet is received during the time window designated by the randomly generated first time offset (Page 35 of the Appeal Brief); Ngo et al. does not teach the advantageously claimed invention because Ngo et al. does not teach that the first response packet is received during the time window designated by a randomly generated first time offset (Page 35 of the Appeal Brief); Chen et al. does not teach the advantageously claimed invention because Chen et al. does not teach that the first response packet is received during the time window designated by a randomly generated first time offset (Page 36 of the n
OpenFSI discloses Specification Field Replaceable Unit Service Interface Workgroup Specification, wherein executing a random time window protocol to communicate sensitive data between an initiator and recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section [i.e. a random time window protocol], Figure 4.2),
  send a first command packet to a recipient, the first command packet comprising a randomly generated first time offset designating a start of a time window in which an initiator expects to receive a response packet from the recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer, [i.e. randomly generated 1st time offset]; FSI Master [i.e. initiator], receiving Response message = ACK from FSI slave [i.e. recipient]; FSI Master [i.e. initiator], sending Command message ABS_ARD (read data) [i.e. a next command packet]);
The Figure 4.2 of OpenFSI discloses FSI master [i.e. initiator], FSI slave [i.e. a recipient], Command message = ABS_ADR (write data) [i.e. 1st command packet], Response message = ACK (i.e. 1st response packet), “1. writing data” interval [i.e. randomly generated 1st time offset].
 Note that a random starting time of “1.writing data” sends a Command message [i.e. 1st command packet] from FSI master [i.e. initiator] to FSI slave [i.e. recipient], and “1. writing data” interval [i.e. randomly generated 1st time offset].

    PNG
    media_image2.png
    595
    633
    media_image2.png
    Greyscale

It is clear that the OpenFSI does teach the aforementioned limitations.
Appellant argues that one of ordinary skill in the art would combine the teachings of OpenFSI and Chen et al. The Appellant submits that one of ordinary skill in the art would not combine a communication that requires “a point to point two wire operating in half duplex mode” (section 1.1 Abstract and section 2. Introduction of OpenFSI; emphasis added) with a (Page 34 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Chen with the method and system of OpenFSI, wherein the random time window protocol is a command response protocol in which each command packet of a plurality of command packets and each response packet of a plurality of response packets in a communication sequence between an initiator and recipient to provide users with means for to provide users with means for suiting to services all chips in computer system via a common serial interface. It is desirable because key features are ease of use, easy scalability, robustness and support for virtualization and the tunneling of interrupts and DMA control signals across the interface. FSI is superior to similar industry standard interfaces in these and many other features including speed, distance, data protection, and address range (OpenFSI, abstract).
Appellant argues that one of ordinary skill in the art would “combine the teaching of Ngo with the method and system of Chen and OpenFSI”. The Appellant submits that one of   (Page 36 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Ngo with the method and system of Chen and OpenFSI, wherein the random time window protocol is a command response protocol in which each command packet of a plurality of command packets and each response packet of a plurality of response packets in a communication sequence between an initiator and recipient comprising a time offset designating a start of a time window for transmission of a next packet, wherein each time offset is randomly generated to provide users with a means for ensuring a good distribution of responses during the Response Window (Ngo: par. 0090).
For the above reasons, Examiner believed that rejection was proper.

Claim 9 (Pages 37-39 of the Appeal Brief).
Appellant argues that Claim 9 is dependent on Claim 8 and is therefore allowable for the same reasons that Claim 8 is allowable. Furthermore, Claim 9 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 8 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 9 further specifies a randomly generated third time offset designating a start of a time window in which the secondary security hardware processor expects to receive a next command packet from the primary hardware processor (Pages 37-39 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 8 as recited above.
The combination of Chen, OpenFSI, and Ngo further discloses wherein the primary hardware processor further configured to:
receive in response to the second command packet a second response packet from the secondary security hardware processor acknowledging receipt of the second command packet, the second response packet comprising a randomly generated third time offset designating a start time of a time window in which the secondary security hardware processor expects to receive a next command packet from the primary hardware processor (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56); OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2. Example of write and read data transfer; FSI Master [i.e. initiator], receiving Response message = ACK_D from FSI slave [i.e. recipient]; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a third randomly generated time offset] within the specified time window).
It is clear that the combination of Chen, OpenFSI, and Ngo as a whole does teach/suggest the aforementioned limitations.

c. Claim 10 (Pages 39-40 of the Appeal Brief).
Appellant argues that claim 10 is dependent on Claim 8 and is therefore allowable for the same reasons that Claim 8 is allowable. Furthermore, Claim 10 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 8 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 10 further specifies a randomly generated fifth time offset designating a start of a time window in which the primary hardware processor expects to receive a response packet from the secondary security hardware processor (Pages 39-40 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 8 as recited above.
The combination of Chen, OpenFSI, and Ngo further teaches wherein the primary processor is further configured to:
send a final command packet of the plurality of sequential command packets to the secondary security hardware processor, the final command packet comprising a randomly generated fifth time offset designating a start of a time window in which the primary hardware processor expects to receive a response packet from the secondary security hardware processor (Chen: fig. 1 Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB):  Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56; OpenFSI: 4.2.8. Special Command:  fig 4.10. Special command TERM, pages 22-23; TERM, short terminate, is normal command which anticipates a response from the slave …; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated fifth time offset] within the specified time window).
It is clear that the combination of Chen, OpenFSI, and Ngo as a whole does teach/suggest the aforementioned limitations.

d. Claim 11 (Pages 40-42 of the Appeal Brief).
Appellant argues that Claim 11 is dependent on Claim 8 and is therefore allowable for the same reasons that Claim 8 is allowable. Furthermore, Claim 11 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 8 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 11 further specifies a randomly generated seventh time offset designating a start of a time window in which the secondary security hardware processor expects to receive a command packet from the primary hardware processor (Pages 40-42 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 8 as recited above.
The combination of Chen, OpenFSI, and Ngo further teaches wherein the primary processor is further configured to:
receive a final response packet of the plurality of sequential response packets, the final response packet comprising a randomly generated seventh time offset designating a start time of (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56; OpenFSI: 4.2.8. Special Command:  fig 4.10. Special command TERM, pages 22-23; TERM, short terminate, is normal command which anticipates a response from the slave …; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time [i.e. a randomly generated seventh time offset] within the specified time window).
It is clear that the combination of Chen, OpenFSI, and Ngo as a whole does teach/suggest the aforementioned limitations.

e. Claim 12 (Pages 42-45 of the Appeal Brief).
Appellant argues that Claim 12 is dependent on Claim 8 and is therefore allowable for the same reasons that Claim 8 is allowable. Furthermore, Claim 12 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 8 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 12 further specifies that the secondary security hardware processor and the primary hardware processor are comprised in a multi-layer printed circuit board (PCB), wherein the primary hardware processor is coupled to the second security hardware processor via an inter-processor connection in an internal layer of the multi-layer PCB and command and response packets are sent and received via the inter-processor connection (Pages 42-45 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:

The combination of Chen and OpenFSI further teaches wherein the primary hardware processor wherein the secondary security hardware processor and the hardware primary processor are comprised in a multi-layer printed circuit board (PCB), wherein the primary hardware processor is coupled to the second security hardware processor via an inter-processor connection in an internal layer of the multi-layer PCB and command and response packets are send and received via the inter-processor connection (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.2.; Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB):  Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56).
It is clear that the combination of Chen, OpenFSI, and Ngo does teach the aforementioned limitations.

f. Claim 13 (Pages 46-48 of the Appeal Brief).
Appellant argues that Claim 13 is dependent on Claim 8 and is therefore allowable for the same reasons that Claim 8 is allowable. Furthermore, Claim 13 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 8 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 13 further specifies that the initiator and the recipient communicate via a wireless interface (Pages 46-48 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:

Chen further teaches wherein the primary hardware processor is coupled to the secondary security hardware processor via a wireless interface (Chen: fig. 2, Col. 3, lines 3-13; Chip A [i.e. a primary processor] and Chip B [i.e. a second security processor] as also shown to have antenna 214 and 224).
It is clear that the combination of Chen, OpenFSI, and Ngo does disclose the aforementioned limitations.

g. Claim 14 (Pages 48-50 of the Appeal Brief).
Appellant argues that Claim 14 is dependent on Claim 8 and is therefore allowable for the same reasons that Claim 8 is allowable. Furthermore, Claim 14 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 8 are not taught or suggested by the patent granted to Chen et al., the OpenFSI, or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 14 further specifies that a predetermined variance around expected start times of time windows is used to compensate for variance between a time base of the primary hardware processor and a time base of the secondary security hardware processor. OpenFSI does not teach a predetermined variance around expected start times of time windows is used to compensate for variance between a time base of the primary hardware processor and a time base of the secondary security hardware processor (Pages 48-50 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 8 as recited above.
 wherein a predetermined variance around expected start times of time windows is used to compensate for variance between a time base of the primary hardware processor and a time base of the second security hardware processor (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a second security processor], Printed Circuit Board (PCB): Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56; OpenFSI: pages 10-12, 4.1 Command/Response Protocol section, Figure 4.1. Send command and Wait for response; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time within the specified time window [i.e. equivalent to a predetermine variance [i.e. measure difference] around designated start time so that have enough time for roundtrip between initiator and recipient to ensure good distribution of response during the response window]).
It is clear that the combination of Chen, OpenFSI, and Ngo as a whole does teach the aforementioned limitations.
h. Claim 15 (Pages 50-54 of the Appeal Brief).
Appellant argues that independent Claim 15 positively recites that each command packet of a plurality of command packets and each response packet of a plurality of response packets in a communication sequence between an initiator and recipient comprises a time offset designating a start of a time window for transmission of a next packet, wherein each time offset is randomly generated. These advantageously claimed features are not taught or suggested by the OpenFSI reference, the patent publication of Ngo et al., or the patent granted to Chen et al.; either alone or in combination (Pages 50-54 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
(Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a secondary security processor], PCB: Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56); and 
the second hardware processor coupled to the first hardware processor via a communication interface, the second hardware processor configured for communication with the first hardware processor (Chen: fig. 1, Chip A [i.e. a primary processor], Chip B [i.e. a secondary security processor], PCB: Col. 2, lines 39-54; Fig. 2, Col. 2, lines 55 to Col. 3, line 56);
OpenFSI discloses Specification Field Replaceable Unit Service Interface Workgroup Specification, wherein using a random time window protocol, wherein the random time window protocol is a command response protocol in which each command packet of a plurality of command packets and each response packet of a plurality of response packets in a communication sequence between an initiator and recipient (OpenFSI: pages 10-12, 4.1 Command/Response Protocol section [i.e. a random time window protocol], Figure 4.2. Example of write and read data transfer, 1. writing data interval [i.e., randomly generated 1st time offset]; FSI Master [i.e. initiator], FSI slave [i.e. recipient]; 3. Mode of Operation, Fig. 3.1 FSI mode operation; page, 16, Fig 4.3, Flow Control via feedback). 
Fig. 4.3 shows each command packet of a plurality of command packets and each response packet of a plurality of response packets in a communication sequence between an initiator and recipient


    PNG
    media_image4.png
    591
    624
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    594
    582
    media_image5.png
    Greyscale


Ngo discloses method and system for mobile telemetry device prioritized messaging, wherein a device can randomly select an offset time within the specified window (Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time within the specified time window).
It is clear that the combination of Chen, OpenFSI and Ngo as a whole does teach the aforementioned limitations.
Appellant argues that one of ordinary skill in the art would combine the teachings of OpenFSI and Chen et al. The Appellant submits that one of ordinary skill in the art would not combine a communication that requires “a point to point two wire operating in half duplex mode” (section 1.1 Abstract and section 2. Introduction of OpenFSI; emphasis added) with a communication system that requires “establishing an RF communication between the first and the second integrated circuits” (column 1 lines 41-67 of Chen et al.; emphasis added) (Pages 52-53 of the Appeal Brief).

The Examiner respectfully disagrees with the Appellant as the following:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Chen with the method and system of OpenFSI, wherein the random time window protocol is a command response protocol in which each command packet of a plurality of command packets and each response packet of a plurality of response packets in a communication sequence between an initiator and recipient to (OpenFSI, abstract).
Appellant argues that one of ordinary skill in the art would combine the teachings of OpenFSI, Ngo et al., and Chen et al. The Appellant submits that one of ordinary skill in the art would not combine a command/response protocol of a “point to point two-wire interface” used in distances below “4 meters” (pages 1 and 3 of OpenFSI) with a radio frequency system where each chip “is equipped with an integrated radio transmission circuit” using the RF Macro protocol (column 3 lines 3-16 of Chen et al.) and also with a wireless network that communicates with the Motorola ReFLEX messaging protocol (paragraph 0032) using “a constellation of satellites 107” (paragraphs 0003, 0032; FIG. 1 of Ngo et al.) (Pages 53-54 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d the motivation to combine Ngo with the method and system of Chen and OpenFSI, wherein the random time window protocol is a command response protocol in which each command packet of a plurality of command packets and each response packet of a plurality of response packets in a communication sequence between an initiator and recipient comprising a time offset designating a start of a time window for transmission of a next packet, wherein each time offset is randomly generated to provide users with a means for ensuring a good distribution of responses during the Response Window (Ngo: par. 0090).
For the above reasons, Examiner believed that rejection was proper.



i. Claim 16 (Pages 54-57 of the Appeal Brief).
Appellant argues that Claim 16 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 15 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 16 further specifies that the random time window protocol comprises a start command packet for starting a communication sequence by the initiator, a start acknowledgement response packet for acknowledging the start command packet by the recipient, an end command packet for ending a communication sequence by the initiator, and an end acknowledgement response packet for acknowledging the end command packet by the recipient, wherein the start command packet does not include a randomly generated time offset, the start acknowledgment response packet includes a randomly generated time offset designating a start of a time window for transmission of a subsequent command packet by the initiator, the end command packet includes a randomly generated time offset designating a start of a time window for transmission of the end acknowledgment response packet by the recipient, and the end acknowledgement response packet includes a time Pages 54-57 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 15 as recited above.
The combination of Chen, OpenFSI, and Ngo further teaches, wherein the random time window protocol comprises a start command packet for starting a communication sequence by the initiator, a start acknowledgement response packet for acknowledging the start command packet by the recipient (OpenFSI: 3. Mode Operation, Fig. 3.1. FSI mode of operation, pages 7-12), an end command packet for ending a communication sequence by the initiator (OpenFSI: 4.2.8. Special Command: TERM [i.e. end command packet]; fig 4.10. Special command TERM, pages 22-23; TERM, short terminate, is normal command which anticipates a response from the slave …), and an end acknowledgement response packet for acknowledging the end command packet by the recipient (OpenFSI: pages 7-12), 4.2.8. Special Command: TERM [i.e. end command packet]:  fig 4.10. Special command TERM, pages 22-23), wherein the start command packet does not include a randomly generated time offset, the start acknowledgment response packet includes a randomly generated time offset designating a start of a time window for transmission of a subsequent command packet by the initiator (OpenFSI: pages 7-12; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time within the specified time window), 
the end command packet includes a randomly generated time offset designating a start of a time window for transmission of the end acknowledgment response packet by the recipient (OpenFSI: pages 7-12; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time within the specified time window), and 
the end acknowledgement response packet includes a time offset value indicating end of communication with the initiator (OpenFSI: pages 7-12; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time within the specified time window).
It is clear that the combination of Chen, OpenFSI and Ngo as a whole does teach the aforementioned limitations.


j. Claim 17 (Pages 57-59 of the Appeal Brief).
Appellant argues that Claim 17 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 15 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 17 further specifies that each command packet of the plurality of sequential command packets except a final command packet comprises a randomly generated time offset designating a start of a time window in which the next command packet of the plurality of sequential command packets will be transmitted by the initiator (Pages 57-59 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 15 as recited above.
The combination` of Chen, OpenFSI, and Ngo further teaches wherein the random time window protocol comprises a command packet for initiating transmission of a plurality of sequential command packets to the recipient, wherein each command packet of the plurality of sequential command packets except a final command packet comprises a randomly generated (OpenFSI: 3. Mode Operation, Fig. 3.1. FSI mode of operation, pages 7-12).




k. Claim 18 (Pages 59-61 of the Appeal Brief).
Appellant argues that Claim 18 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 15 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 18 further specifies that each response packet of the plurality of sequential response packets except a final response packet comprises a randomly generated time offset designating a start of a time window in which the next response packet of the plurality of sequential response packets will be transmitted by the recipient (Pages 59-61 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 15 as recited above.
The combination of Chen, OpenFSI, and Ngo further teaches wherein the random time window protocol comprises a response packet for initiating transmission of a plurality of sequential response packets to the initiator (OpenFSI: 3. Mode Operation, Fig. 3.1. FSI mode of operation, pages 7-12), wherein each response packet of the plurality of sequential response packets except a final response packet comprises a randomly generated time offset designating a start of a time window in which the next response packet of the plurality of sequential response packets will be transmitted by the recipient (OpenFSI: 3. Mode Operation, Fig. 3.1. FSI mode of operation, pages 7-12; Ngo: par. 0090; the device 103, in an exemplary embodiment, can randomly select an Offset time within the specified time window).


l. Claim 19 (Pages 61-64 of the Appeal Brief).
Appellant argues that Claim 19 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 15 are not taught or suggested by OpenFSI, the patent granted to Chen et al., or the patent publication of Ngo et al.; either alone or in combination. Namely, Claim 19 further specifies that the communication interface is an inter-processor connection in an internal layer of a multi-layer PCB comprising the first hardware processor and the second hardware processor (Pages 61-64 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 15 as recited above.
The combination of Chen, OpenFSI, and Ngo further teaches wherein the communication interface is an inter-processor connection in an internal layer of a multi-layer printed circuit board (PCB) comprising the first hardware processor and the second hardware processor (Chen: fig. 1; Col. 1, lines 25-30; The printed circuit board (PCB) traces create additional processing steps and quality concerns for the manufacturer.  For example, efficient quality control is required to ensure precise placement of the PCB traces between the appropriate chips).
m. Claim 20 (Page 64-66 of the Appeal Brief).
(Page 64-66 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The combination of Chen, OpenFSI, and Ngo teaches all limitations of claim 15 as recited above.
The combination of Chen, OpenFSI, and Ngo further teaches wherein the communication interface is a wireless interface (Chen: fig. 2, Col. 3, lines 3-13; ChipA and Chip B as also shown to have antenna 214 and 224).


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Canh Le/
Examiner, Art Unit 2439


Conferees:

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439             


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.